NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                             MAR 26 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U .S. C O U R T OF APPE ALS

 ISIDRO ORTIZ-ROSALES,                            No. 07-75105

               Petitioner,                        Agency No. A078-025-026

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Isidro Ortiz-Rosales, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his request for voluntary departure. Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SS/Research
jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part

the petition for review.

       We lack jurisdiction to review the agency’s discretionary denial of voluntary

departure. See 8 U.S.C. §§ 1229c(f), 1252(a)(2)(B)(I). Ortiz-Rosales’ due process

claim regarding the denial of voluntary departure is not colorable. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

       In his opening brief, Ortiz-Rosales fails to address, and therefore has waived

any challenge to, the agency’s denial of his application for cancellation of removal.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




SS/Research                               2                                    07-75105